DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .
The examiner additionally notes that applicant is NOT required to submit every document with every response. I.e., if you are not making changes to one of the abstract, claims, drawings or specification, please do NOT submit these documents as it clogs the record.

Specification
A replacement abstract was submitted on 01/06/20 and is acceptable. However, the examiner notes that this abstract is identical to the previously submitted abstracts. Applicant is reminded that they are not required to submit a replacement abstract if no changes are being made to the previously submitted abstract.
A substitute specification was submitted on 09/30/20. This substitute specification is acceptable and has been entered.
The substitute specification as filed on 09/30/20 is objected to because of the following informalities: 
Paragraph [0012], Line 1, delete “[[one]]”
Paragraph [0012], Line 2, delete “
Paragraph [0013], Line 1, delete “
Paragraph [0019], Line 1, delete “
Appropriate correction is required.

Claim Objections
Claims 29 and 39 are objected to because of the following informalities:  
Claim 29, Line 2, replace “mark” with “marker”
Claim 39, Line 2, replace “mark” with “marker”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 29 recites “determining in dependence upon the processed reflected RF signals received form the second subset of the plurality of road markers a spatial position of the autonomous vehicle relative to a third subset of the plurality of road markers.” However, the original disclosure as filed does not appear to make it clear that the reflected signals from a plurality of markers (in this case the “second subset of the plurality of markers”) are used to determine the location of a different subset of markers (in this case the “third subset of the plurality of markers”). As such, this appears to constitute new matter as it is not clear that this feature of the invention has been disclosed in the original disclosure as filed. At best, the original disclosure as filed only appears to show the location of actual markers upon which a reflected signal has been received, and the ability to correspond/compare it to known markers on a map, but the original disclosure does not appear to have support for determining the location of a grouping of markers based the location of actual markers upon which a reflected signal has been received. The same rejection applies to similar recitations in claims 30-48. The examiner notes that the lack of similar language between the claims and the specification may be leading to issues as the specification never clearly states or explains the “subsets” of the plurality of markers.
Claim 30 recites “determining an action with respect to the autonomous vehicle in dependence upon the spatial position in the autonomous vehicle relative to a third subset of the plurality of road markers.” However, as noted above, the examiner notes that the original disclosure as filed does not appear to show that the autonomous vehicle is actually affected by a plurality of road markers (in this case the “third subset of road markers”) which are determined from another plurality of road markers (in this case the “second subset of road markers”). Therefore, this limitation appears to constitute new matter. The examiner again notes that the original disclosure as filed only appears to show that the location of actual markers upon which a reflected signal has been received, and the ability to 
Claim 38 recites “independent of ambient light level within the environment comprising the surface” and “independent of any environmental conditions with respect to the environment comprising the surface.” However, the examiner notes that neither one of these limitations appears to actually have support in the original disclosure as filed. I.e., where does the original disclosure mention either one of “ambient light” OR “any environmental conditions”. The examiner notes that the original disclosure mentions things like snow, ice, fog, or rain but this is not the same as “ambient light” OR “any environmental conditions”. The same rejection applies to the recitations of “ambient light” OR “any environmental conditions” as described in claim 48.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “one or more RF transmitters” in line 7. However, how do these “RF transmitters” as recited in line 7 relate to the “RF transmitters” as recited in line 5 of claim 29? I.e., is applicant saying that there are different “RF transmitters” for transmitting and receiving the signals or 
Claim 29 recites “determining in dependence upon the processed reflected RF signals received form the second subset of the plurality of road markers a spatial position of the autonomous vehicle relative to a third subset of the plurality of road markers.” However, the original disclosure as filed does not appear to make it clear that the reflected signals from a plurality of markers (in this case the “second subset of the plurality of markers”) are used to determine the location of a different subset of markers (in this case the “third subset of the plurality of markers”). As such, it is indefinite and unclear as to how the invention functions to locate the third subset of the plurality of road markers based upon the detection of the second subset of the plurality of markers as it is not clear that this feature of the invention has been disclosed in the original disclosure as filed. At best, the original disclosure as filed only appears to show the location of actual markers upon which a reflected signal has been received, and the ability to correspond it to a map, but the original disclosure does not appear to have support for determining the location of a grouping of markers based the location of actual markers upon which a reflected signal has been received. The examiner notes that the lack of similar language between the claims and the specification may be leading to issues as the specification never clearly states or explains the “subsets” of the plurality of markers.
Claim 30 recites “determining an action with respect to the autonomous vehicle in dependence upon the spatial position of the autonomous vehicle relative to a third subset of the plurality of road markers.” However, as noted above, the original disclosure as filed does not appear to have set forth any “third subset of the plurality of road markers” and thus it is indefinite and unclear as to how the invention would actually operate to use a “third subset of the plurality of road markers” to actually navigate the vehicle. The same rejection applies to similar recitations in claims 31-48. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 29-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649